Landon, J.,
(dissenting.) As the answer denied none of the allegations of the complaint, but set forth an affirmative defense, the defendant held the affirmative, and was entitled to open and close the case. The note was given April 1, 1881. The defendant Timothy Buckley signed it as surety for his brother Daniel. This seems to have been sufficiently shown. About three months after the date of the note, Timothy said to the plaintiff: “You must make Daniel come to time this fall. You know that it is the best time for making money with the farmers in the fall.” The plaintiff, who testifies to this, also testifies: “I saw Dan a month or two after, and told him: ‘I have to collect that note by Tim’s orders, or take the consequences.’ ” The plaintiff did not make the objection upon the trial, which he urges here, that the demand made by Timothy of the plaintiff to proceed against Daniel was not a demand to take legal proceedings. If he had, possibly further testimony would have been given. Timothy did not testify at the trial. Besides, the plaintiff understood that he was- to take legal proceedings if necessary. We do not think we ought to disturb the verdict upon this ground.
Plaintiff moved for a verdict upon the ground that there was no evidence showing that Daniel was not worth as much now as he ever was. It was incumbent upon the defendant to show that Daniel was solvent in the fall of 1881. The evidence is that he owned a farm of 70 acres, worth $60 per acre, incumbered by a mortgage of $2,500; “no other claim upon the farm.” He *180had cows, horses, and other property worth $446, making a total over the mortgage of $2,151. That he has no property now. He did not testify whether he then owed other debts besides the mortgage. He was not asked. Upon his cross-examination, he testified: “Question. Tell me where you have lost a dollar since then. Answer. In paying interest money, and raising my family. Q. If you paid interest money, it was on what you owed then? A. Yes, sir. Q. Then you did not lose it. A. Ho, sir. Q. You are worth a good deal less than you were in 1881? A. I have lost it paying debts.” He also testified that he had incurred debts since 1881, and that he was not worth as much now as then; that he had a wife and family of 10 children. How, it is true that he does not in terms say that he owed no other debts in 1881 than the mortgage, but from the statement lie did make we think the jury were at liberty to find that he was solvent in 1881, and had since then consumed bis. property in paying the interest upon the mortgage, and in supporting his family. The question was fairly left to the jury, and we think the judgment, must be affirmed.